                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
               v.                                )
                                                 )
APPROXIMATELY $146,000.00 IN                     )      CIVIL NO. 3:19cv647
CURRENCY SEIZED FROM RUBEN                       )
FLORES HERNANDEZ ON OR ABOUT                     )
FEBRUARY 6, 2018; and                            )
                                                 )
APPROXIMATELY $239,358.00 IN                     )
CURRENCY SEIZED FROM CARLOS                      )
ALFONSO GONZALEZ ON OR ABOUT                     )
FEBRUARY 7, 2018,                                )
                                                 )
                      Defendants.                )

                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

       NOW COMES Plaintiff the United States of America, by and through R. Andrew Murray,

United States Attorney for the Western District of North Carolina, in a civil cause of forfeiture,

and alleges as follows:

                    INTRODUCTION AND NATURE OF THE ACTION

       1.      This is a civil forfeiture action in rem against two separate sums of currency seized

during the investigation of a drug trafficking conspiracy: (a) approximately $146,000.00 in United

States Currency seized from Ruben Flores Hernandez on or about February 6, 2018 (the “$146,000

in Currency”), and (b) approximately $239,358.00 in United States Currency seized from Carlos

Alfonso Gonzalez on or about February 7, 2018 (the “$239,358 in Currency”) (collectively, “the

Currency”).




                                     1
         Case 3:19-cv-00647-GCM Document 1 Filed 11/26/19 Page 1 of 10
        2.      The Currency is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6) because it

constitutes money furnished or intended to be furnished by any person in exchange for a controlled

substance or listed chemical in violation of 21 U.S.C. §§ 841 and/or 846, is proceeds traceable to

such an exchange, and is money used or intended to be used to facilitate a violation of 21 U.S.C.

§§ 841 and/or 846.

        3.      Procedures for this action are mandated by 21 U.S.C. § 881, 18 U.S.C. § 983, 19

U.S.C. §§ 1602-1621, and, to the extent applicable, the Federal Rules of Civil Procedure and

accompanying Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions.

                                  JURISDICTION AND VENUE

        4.      This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§ 1345 and

1355. These statutes confer original jurisdiction to federal district courts of all civil actions, suits,

or proceedings commenced by the United States and any action for the forfeiture of property

incurred under any act of Congress.

        5.      Venue is proper pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts or omissions

giving rise to the forfeiture occurred within the Western District of North Carolina. Venue is also

proper pursuant to 28 U.S.C. § 1395 because the Currency was seized in the Western District of

North Carolina.

        6.      The Currency has been seized and is now within the Western District of North

Carolina.

        7.      Based on the following facts, verified by the Drug Enforcement Agency (“DEA”)

Special Agent Christopher Morgan, this action seeks the forfeiture of all right, title, and interest in

the Currency.




                                        2
            Case 3:19-cv-00647-GCM Document 1 Filed 11/26/19 Page 2 of 10
                          FACTS GIVING RISE TO FORFEITURE

I.        The drug trafficking conspiracy generally.

          8.    From 2014 through August 2018, Organized Crime Drug Enforcement Task Force

agents surveilled and investigated a drug distribution ring responsible for trafficking

methamphetamine, cocaine, and marijuana in western North Carolina (the “Drug Trafficking

Ring”).

          9.    The Drug Trafficking Ring was large-scale in multiple regards. Geographically,

while it centered in and around Catawba County, the conspiracy also extended well beyond North

Carolina to Tennessee, Georgia, Texas, California, Illinois, Mexico, and elsewhere. It also

involved the trafficking of multi-kilogram quantities of narcotics.

          10.   Sixteen (16) individuals who were members of this conspiracy were indicted and

all sixteen have plead guilty to drug trafficking, conspiracy, and/or possession crimes. See United

States v. Juan E. Villarreal, et. al, Docket No. 5:18-CR-48-RJC in the Western District of North

Carolina.

          11.   During the investigation of these co-conspirators, the Currency was seized from

individuals who—while not among the sixteen indicted—were involved with the Drug Trafficking

Ring.

II.       The seizure of the $146,000 in Currency from Ruben Flores Hernandez on February
          6, 2018.

          12.   On February 6, 2018, as part of an ongoing DEA investigation, Catawba County

Sheriff’s investigators executed a search warrant at 4622 Sunrise Beach Road, Catawba, NC (the

“Sunrise Road Residence”).

          13.   The warrant was obtained based on information from a confidential source and

other investigative leads specifying that Ruben Flores Hernandez (“Hernandez”) was residing at



                                        3
            Case 3:19-cv-00647-GCM Document 1 Filed 11/26/19 Page 3 of 10
the Sunrise Road Residence, selling large quantities of controlled substances—specifically

methamphetamine and cocaine—and over the past seven (7) days prior to the search warrant, had

been counting out over $200,000.00 in United States currency to be used to pay for cocaine and

methamphetamine.

       14.      Hernandez has been linked to the Drug Trafficking Ring and numerous large-scale

drug investigations involving marijuana and cocaine dating back to 2009, with reputed ties to a

Mexican Drug Trafficking Organization.

       15.     Multiple witnesses—both before and after the execution of the warrant—also

confirmed Hernandez’s involvement with drug trafficking, including inter alia information that

Hernandez had previously supplied to two other individuals with five pounds of cocaine that had

been seized by law enforcement on November 7, 2016.

       16.     During the search of Sunrise Road Residence, law enforcement found and seized

fourteen (14) bundles of United States Currency in the front-left bedroom of the residence—twelve

of which were inside a blue-colored bag and two laying nearby on the floor. The bundles were

wrapped and vacuum sealed, and later determined to total $146,000.00.

       17.     In addition to the $146,000 in Currency, law enforcement also found located

throughout the Sunrise Road Residence: a vacuum sealing machine, vacuum sealed baggies, tape,

rubber bands, a black/silver money counter, digital scales, and two clear plastic bags containing

marijuana. These items are commonly used to package and distribute narcotics and money used in

narcotics trafficking.

       18.     Further, earlier that same day (February 6, 2018), law enforcement also obtained

and executed a search warrant at 2716 N. Ashe Ave., Newton, NC, a location that was utilized by

Hernandez as a “stash house” for illegal narcotics. During the search, law enforcement seized




                                     4
         Case 3:19-cv-00647-GCM Document 1 Filed 11/26/19 Page 4 of 10
approximately eight (8) pounds of marijuana and one and a half (1.5) pounds of cocaine from a

vehicle at the premises, as well as firearms, drug paraphernalia, and currency wrappings from

inside the residence.

II.    The seizure of the $239,358 in Currency from Carlos Alfonso Gonzalez on February
       7, 2018.

       19.      Over the course of several days, DEA Task Force Officers were conducting

surveillance operations of the Drug Trafficking Ring at 2038 Vance Drive, Newton, North

Carolina. The DEA had received reliable information that a shipment of narcotics was en route to

that address.

       20.      During that surveillance, at approximately 3:00 p.m. on February 7, 2018, DEA

investigators observed a commercial tractor-trailer, pictured below, drive into the neighborhood:




       21.      The residential neighborhood was clearly marked “no exit” and there was no

apparent reason for the tractor-trailer to be in the residential neighborhood, which had very narrow

and rough roadways, and was located miles from NC State Highway 321, the nearest major

thoroughfare.

       22.      As the tractor-trailer entered the neighborhood, the driver attempted a U-turn within

a grassy area in close proximity to 2038 Vance Drive and became stuck in the mud.



                                     5
         Case 3:19-cv-00647-GCM Document 1 Filed 11/26/19 Page 5 of 10
        23.    DEA investigators conducted an information database check on the DOT numbers

and license plates displayed on the tractor trailer, which revealed that the vehicle was registered to

an individual linked to several drug investigations.

        24.    Shortly after the tractor-trailer became stuck in the mud, a local towing company

along with a Newton Police Department vehicle arrived on the scene to assist the driver in

removing the tractor-trailer from the mud and returning to roadway. The process of extracting the

vehicle from the mud took approximately one and a half (1.5) hours, and at approximately 4:30

p.m., the tractor-trailer was freed from the mud and left the area, without continuing on its original

travel path.

        25.    DEA investigators followed the tractor trailer for approximately 45 minutes. At

roughly 5:20 p.m., TFO Christopher Newman, who is also a Charlotte Mecklenburg Police

Department K9 Officer, stopped the tractor-trailer near NC State Highway 321 and Hardin Road.

DEA Special Agent Eric Trevino arrived at the stop to assist TFO Newman.

        26.    The driver, Carlos Alfonso Gonzalez (“Gonzalez”), produced a Texas Commercial

Driver License and a Texas concealed carry permit. A database search and Gonzalez’s own

statements revealed that Gonzalez had been arrested for drug trafficking in the past.

        27.    During the stop, TFO Newman asked Gonzalez if there was anything illegal in the

vehicle. Gonzalez responded that he had a firearm and some money in the cab of the truck.

        28.    Gonzalez consented to a search of the truck by TFO Newman. During the search,

TFO Newman located a loaded black 9mm pistol on the bed of the truck’s cab. Additionally, a

large camouflaged Army bag containing a sizable amount of currency (later determined to be the

$239,358 in Currency) was located adjacent to the firearm. TFO Newman removed the firearm

and bag/currency from the truck.




                                     6
         Case 3:19-cv-00647-GCM Document 1 Filed 11/26/19 Page 6 of 10
        29.     When TFO Newman asked Gonzalez about the currency, Gonzalez stated that he

found it at a truck stop in Greensboro, North Carolina. In response to TFO Newman’s question to

Gonzalez regarding how he found the currency, Gonzalez stated that he found it in plastic bags,

but that he wrapped the bags in tape and wrote numbers on the tape.

        30.     TFO Newman then advised Gonzalez that the currency was going to be detained

for investigative purposes, and requested that Gonzalez document and sign regarding this

detainment of currency, which he did.

        31.     Subsequently, TFO Newman gave Gonzalez a receipt for the currency, and

Gonzalez left the area a short later.

        32.     TFO Newman and SA Trevino then transported the bag and currency seized from

Gonzalez to the Charlotte DEA Office. There, TFO Newman deployed narcotics K-9 Enzo to

inspect the bag and currency. K-9 Enzo positively alerted to the presence of narcotics.

               FIRST CLAIM FOR RELIEF - THE $146,000 IN CURRENCY
                              (21 U.S.C. § 881(a)(6))

        33.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 32 above as if fully set forth herein.

        34.     The $146,000 in Currency is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6)

because it constitutes money furnished or intended to be furnished by any person in exchange for

a controlled substance or listed chemical in violation of 21 U.S.C. §§ 841 and/or 846, is proceeds

traceable to such an exchange, and is money used or intended to be used to facilitate a violation of

21 U.S.C. §§ 841 and/or 846.

        35.     Upon information and belief, the following persons may claim an interest in the

$146,000 in Currency seized on February 6, 2018:




                                     7
         Case 3:19-cv-00647-GCM Document 1 Filed 11/26/19 Page 7 of 10
        •       Ruben Flores Hernandez, 4622 Sunrise Beach Road, Catawba, NC 28609 and 2716
                N. Ashe Avenue Newton, NC 28658

        •       Kevin Dante Holder, 4622 Sunrise Beach Road, Catawba, NC 28609

              SECOND CLAIM FOR RELIEF - THE $239,358 IN CURRENCY
                             (21 U.S.C. § 881(a)(6))

        36.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 35 above as if fully set forth herein.

        37.     The $239,358 in Currency is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6)

because it constitutes money furnished or intended to be furnished by any person in exchange for

a controlled substance or listed chemical in violation of 21 U.S.C. §§ 841 and/or 846, is proceeds

traceable to such an exchange, and is money used or intended to be used to facilitate a violation of

21 U.S.C. §§ 841 and/or 846.

        38.     Upon information and belief, the following persons may claim an interest in the

$239,358 in Currency seized on February 7, 2018:

        •       Carlos Alphonso Gonzalez, 1222 Cesar Chavez Road, Alamo, TX 78516, and 1900
                University Blvd, Apt. 6005, Brownsville, TX 78520; with copy to: Paul Fourt, Esq.,
                100 E. Van Buren, Brownsville, TX 78520

        •       Carlos Leal, 598 Ruby Red Lane, Apt. 307, Brownsville, TX 75821

                         CONCLUSION AND PRAYER FOR RELIEF

        39.     By virtue of the foregoing, all right, title, and interest in the Currency vested in the

United States at the time of the commission of the unlawful act giving rise to forfeiture, 21 U.S.C.

§ 881(h), and has become and is forfeitable to the United States of America.

        WHEREFORE, the United States of America respectfully prays the Court that:

        (1) a warrant for the arrest of the Defendant Properties be issued;




                                        8
            Case 3:19-cv-00647-GCM Document 1 Filed 11/26/19 Page 8 of 10
(2) due notice be given to all parties to appear and show cause why the forfeiture should

not be decreed;

(3) judgment be entered declaring the Defendant Properties to be condemned and forfeited

to the United States of America for disposition according to law; and

(4) the United States be granted such other and further relief as this Court may deem just

and proper, together with the costs and disbursements of this action, including but not

limited to the expenses of maintenance and protection of the Defendant Properties as

required by 28 U.S.C. § 1921.

       Respectfully submitted this 26th day of November, 2019.

                                     R. ANDREW MURRAY
                                     UNITED STATES ATTORNEY

                                     /s/ Seth Johnson
                                     J. Seth Johnson
                                     NC Bar No. 53217
                                     Assistant United States Attorney
                                     Suite 1650, Carillon Building
                                     227 West Trade Street
                                     Charlotte, North Carolina 28202
                                     Telephone: (704) 338-3159
                                     Email: seth.johnson@usdoj.gov




                             9
 Case 3:19-cv-00647-GCM Document 1 Filed 11/26/19 Page 9 of 10
                                        VERIFICAT10N

        Christopher Morgan deposcs and says undcr penalty ofpcttury:

                             vith Drug Enforcement Adrninistration and onc of thc agcnts
        I am a Spccial Agent 、

assigned to this case.

        I have read the foregoing Complaint     and the factual information contained therein is true

according to the best of my knowledge, information, and belief.




STATE OF
COUNTY OF                           ー
                                    γ
          I certify that Christopher MoYgan personally appeared before me this day, acknowledging
to me that he signed the foregoing document'

肺     h                                 訓   )
                                                                            PATRiCIA VENTURA
                                                                      NOtary public‐ North Carolina
                                                                          Mecklenburg cOunty
                                                                   My CommissiOn Expires Aug 27,2024


    tary Public
My Commission Expires:




                                                   10
          Case 3:19-cv-00647-GCM Document 1 Filed 11/26/19 Page 10 of 10
